Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/10/2021 has been entered.

Status of the application
3. 	Claims 1-13, 15-19, 21-25, 30-41 are pending in this application. 
Claims 1-13, 15-19, 21-25, 30-35 have been withdrawn.
Claims 36-41 have been rejected. 

Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 

5.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
 a. Determining the scope and contents of the prior art.
 b. Ascertaining the differences between the prior art and the claims at issue.
 c. Resolving the level of ordinary skill in the pertinent art. 
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 36, 39, 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fenton et al. USPN 4329429 in view of Cleary et al. US 2006/0003051.

7.	 Regarding claims 36, 39, 41, Fenton et al. discloses in detail that K lactis (col 2 lines 38-39) are grown in a nutrient medium under the disclosed conditions and “Recovering the lactase polypeptide” (col 2 lines 55-68, col 3 lines 1 -67) which meets claims 36 (c ) and (d). It is known that K. /active strain intrinsically contain arylsulfatase contamination as also evidenced by applicants own specification (at least in PGPUB [0013]). However, Fenton et al. is silent about the steps of “producing arylsulfatase 
Cleary et al. discloses the method of inactivating enzyme arylsulfatase is inactivated in a bacteria without requiring any other purification or processing (Abstract and col 2 lines 58-60) and undesirable off-flavor producing p-cresol is formed from p-cresol sulfate found in milk by the action of enzyme arylsulfatase (Abstract, [0005], [0022]) is overcome by inactivating arylsulfatase. Cleary et al. also discloses that the arylsulfatase containing microorganisms can be genetically engineered to inactivate arylsulfatase by methods like deletion of genes ([0024], [0025], [0037], [0038], [0039]), insertional mutation techniques etc. ([0034], [0035], [0036]), by homologous recombination and PCR techniques and cloning methods ([0036]) which reads on “producing an arylsulfatase deficient host cell’ as claimed in claims 36 (a) and claim 39. It is also to be noted that “using mutagenesis or recombinant genetic engineering method to mutate or delete the arylsulfatase gene would decrease (/or minimal or no expression) the expression of a native arylsulfatase” as claimed in claim 36 (a).
Cleary et al. also discloses that the deletion of arylsulfatase gene by genetic engineering method followed by selection of arylsulfatase deficient colonies by using antibiotic kanamycin selection marker and sucrose sensitivity marker, arylsulfatase deficient cell colonies can be isolated (at least in Figs 1,2, [0038]) which reads on “arylsulfatase deficient host cell’ as claimed in claim 36 (b).
Therefore, one of ordinary skill in the art would have been motivated to modify Fenton et al. to include the teaching of Cleary et al to use the genetic engineering techniques to make ‘arylsulfatase K. lactis host cell of Fenton et al. in order to produce K. lactis without the production and , therefore, without the contamination of arylsulfatase in order to achieve “arylsulfatase deficient host cell’ to prevent at least the undesirable off-flavor producing p-cresol formation from p-cresol sulfate found in milk by the action of enzyme arylsulfatase (Abstract, [0005], [0022]).
It is understood that the disclosed method of produced “arylsulfatase deficient lactase producing B subtilis host cell as disclosed by modified Fenton et al. would inherently meet the claim limitation of “wherein the arylsulfatase deficient host cell expresses less arylsulfatase than a parent host cell not subjected to the mutagenesis or recombinant genetic engineering when cultured under the same conditions” as claimed in claim 36.

8.	 Claim 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenton et al. USPN 4329429 in view of Cleary et al. US 2006/0003051 as applied to claim 36 and further in view of Wang et al. (in Appl. Microbiol. Biotechnol. 62: 523-527, 2003).

9.	 Regarding claim 40, modified Fenton et al. is silent about “wherein the host cell is transformed with a nucleotide encoding a lactase following step (a) or step (b)”.
Wang et al. discloses the method of transforming LacZ gene using integrating vector to integrate Lactase gene into K lactis (Abstract) with multiple copy number using the delta target sequence via delta /UB integration (page 525, Under “Sequential cloned gene insertion via delta UB integration) and by this method additional copies of LacZ gene can be integrated by repeating the transformation (page 525, col 1 last
.

10. 	Claims 36, 37, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fenton et al. USPN 4329429 in view of Beil et al. (in Eur. J Biochem. 229, 385-394,1995).

11. 	Regarding claims 36-38, Fenton et al. discloses in detail that K lactis (col 2 lines 38-39) are grown in a nutrient medium under the disclosed conditions and “recovering the lactase polypeptide’ ( col 2 lines 55-68, col 3 lines 1-67) which meets claims 36 (c ) and (d). However, it is known that K. lactis strain intrinsically contain arylsulfatase gene as also evidenced by applicants own specification (PGPUB [0100)).
Fenton et al. is silent about the steps of “producing arylsulfatase mutated host cell’ as claim 36 (a) and “isolating the arylsulfatase deficient host cell’ as claimed in claim 36 (b).
Beil et al. discloses that arylsulfatase negative mutant can be made by using chemical mutagen and growing the colony in ethane sulfonate containing medium (Under Generation and complementation of arylsulfatase negative mutant, page 388) under arylsulfatase repression condition at a molecular level ( page 392 Under 

Therefore, one of ordinary skill in the art would have been motivated to modify Fenton et al. to include the teaching of Beil et al. to inactivate arylsulfatase to make arylsulfatase mutated K. /actis to make arylsulfatase-mutated lactase producing K lactis host cell.
It is understood that the disclosed method of produced “arylsulfatase deficient lactase producing B subtilis host cell as disclosed by modified Fenton et al. would inherently meet the claim limitation of “wherein the arylsulfatase deficient host cell expresses less arylsulfatase than a parent host cell not subjected to the mutagenesis or recombinant genetic engineering when cultured under the same conditions” as claimed in claim 36.

12.  Claims 36, 37, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Anema et al. (in Biochim Biophysica Acta vol 89, 495-502,1964) in view of Beil et al. (in Eur. J Biochem. 229, 385-394,1995).

13. 	Regarding claims 36-38, Anema Pu et al. discloses that a neutral beta galactosidase enzyme (i.e. lactase) from Bacillus subtilis strain (Abstract) responsible to hydrolyze lactose at an optimum pH of pH 6.5 (Summary #8, and #5 and under Introduction first line e.g. “Hydrolyze’, Fig 3, e.g. retains mostly enzyme activity around neutral pH). Anema Pu et al. also discloses the lactase enzyme can be made in pure


Anema is silent about adding the enzyme to a (i) dairy product is milk and is silent about (ii) lactase which comprises less than 30 units’ arylsulfatase unit.
Beil et al. discloses that arylsulfatase negative mutant can be made by using chemical mutagen and growing the colony in ethane sulfonate containing medium (Under Generation and complementation of arylsulfatase negative mutant, page 388) under arylsulfatase repression condition at a molecular level ( page 392 Under Discussion first paragraph, last three lines”) and evaluating the zero expression of arylsulfatase mutant containing cell (page 388 under “Generation and complementation of arylsulfatase negative mutant’).
Therefore, one of ordinary skill in the art would have been motivated to modify Anema et al. to include the teaching of Beil et al. to inactivate arylsulfatase to make arylsulfatase-mutated lactase producing B subtilis host cell.
It is understood that the disclosed method of produced “arylsulfatase deficient lactase producing B subtilis host cell as disclosed by modified NPL Anema et al. would inherently meet the claim limitation of “wherein the arylsulfatase deficient host cell expresses less arylsulfatase than a parent host cell not subjected to the mutagenesis or recombinant genetic engineering when cultured under the same conditions” as claimed in claim 36.

Response to arguments

14.	Applicants’ arguments and amendments filed 5/10/2021 have been considered. Applicants’ affidavit of declaration filed 5/10/2021 are also considered and discussed below. 
15.	Applicants argued on page 7 that 
(a) First,
(i)  The Office cannot facts first disclosed in the instant specification to render an obviousness rejection - that is impermissible hindsight. Paragraph [0013] on which the Office relies is part of the invention, not part of the prior art: 
 [0013] Surprisingly it is now found that the presence of arylsulfatase as contaminating side activity in enzyme preparations, even at very low levels, can lead to a strong development of off-flavor in a product when a substrate is treated with the preparation, and that the use of an enzyme preparation having no or a reduced aryl sulfatase activity results in a strong reduction of off-flavor development.
There is no record evidence establishing that arylsulfatase contamination of purified lactase preparations was known to be a problem. So, even if it were known by published genomes that, e.g., K. lactis contains a gene for arylsulfatase, this fact alone is not sufficient to establish that it is expressed, or that the protein present in detectable levels, or that very low expression results in contamination of any lactase extracted and purified from the microorganism. In fact, Beil, cited by the Examiner, and discussed below, shows that such expression of arylsulfatase can be so low as to be undetectable in microorganisms.
(ii) Put another way, nothing in the prior art suggests that lactase preparations are contaminated with arylsulfatase or that this could lead to off flavors. A person of ordinary skill in the art has no reason to eliminate arylsulfatase from lactase preparations if such person is unaware that it is present or is a contaminant.
In response to (i) and (ii), it is to be noted that K.lactis has arylsulfatase is evidenced by applicants own specification ([0013]). Therefore, office does not rely on anything other than the known fact of K. lactis as evidenced in the applicants’ specification. Therefore, applicants’ invention as claimed is focused on eliminating expression of arylsulfatase in K lactis. Therefore, as the disclosed prior art by Fenton et al. discloses  K lactis (col 2 lines 38-39) which meets claimed K. lactis, it is considered that these disclosed K lactis is identical to claimed K lactis having similar genes etc. and similar expression machinery to express arylsulfatase because disclosed prior art does not disclose any specific type of K lactis strain (mutant etc.) different than the applicants  K. lactis as evidenced by applicants specification and as also claimed in claim 41. Independent claim 36 is broad and therefore, it includes K. lactis. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


(b) Applicants argued that 
(i) “Second, precedent compels that when a problem was not recognized, it would not be obvious to solve it. In Leo Pharmaceutical Products, Ltd. v. Rea, 726 F.3d 1346, and 1356-57 (Fed. Cir. 2013), the court found that the failure of the prior art to recognize or identify the problem solved by the invention weighed against obviousness:”
In response, it was disclosed by Cleary et al. that arylsulfatase containing microorganism (Abstract) can be made without the contamination of arylsulfatase in order to achieve “arylsulfatase deficient host cell’ to prevent at least the undesirable off-flavor producing p-cresol formation from p-cresol sulfate found in milk by the action of enzyme arylsulfatase (Abstract, [0005], [0022]). 
Therefore, there is problem if arylsulfatase is present as contaminant in the final product which is recognized by the secondary prior art by Cleary et al. as discussed above and this is the motivation to modify primary Fenton et al. by secondary Cleary et al. which is recognized by the secondary prior art by Cleary et al. 
(ii) Applicants also argued that “This is shown in the Declaration by Dr. Peter J.T. Dekker submitted with this response”. 
In response, this is discussed under “Affidavit of declaration:
 Declaration by Peter J T Dekker”. 
Dr. Dekker first explains that 7 of 9 purified lactase samples had detectable arylsulfatase enzyme activity (Table 1). Dr. Dekker then shows in Figure 1 that, despite the difference in arylsulfatase enzyme activity, there was no significant difference in 
The inability to detect any expression of the arylsulfatase protein using the most sensitive technique in 2005, means that no person of ordinary skill would connect off-flavors in purified lactase to arylsulfatase. The protein simply could not be detected, even in samples exhibiting arylsulfatase enzyme activity (which no one would conceive of looking for given the absence of its protein expression). The presence of a gene in a genome cannot predict its detectable expression in the host, much less in a purified preparation from the host. 
Third, Applicant already established the cited prior art references discloses that off flavors in lactase preparations were attributed to proteases, not arylsulfatase. Neither Fenton nor Cleary disclose that there is a problem with arylsulfatase contamination in lactase preparations. Fenton discloses removing only contaminating proteases (not arylsulfatase).
Arylsulfatase is not a protease. It breaks down sulfatides into cerebroside and sulfate. Cleary discloses removing arylsulfatase from Sphingomonas elodea which is used to produce gellan gum. Gellan gum is a mixture of polysaccharides and is 

16.	Claims 36, 37 and 38 are rejected as allegedly obvious over Fenton in view of Beil et al., Eur J Biochem. 1995; 229: 385-94. The Office contends that Beil discloses that an arylsulfatase negative mutant can be made using a chemical mutagen at p.388 and 392. Over-expression of the gene can complement arylsulfatase-negative mutants from the same organism (P. aeruginosa) however. 
This rejection is respectfully traversed. Beil discloses isolation and characterization of arylsulfatase from P. aeruginosa and that the enzyme is best characterized from Klebsiella aerogenes, the latter which contains mechanisms to repress arylsulfatase production. Beil also discloses that "the arylsulfatase makes up such a small proportion of cell protein that it cannot be seen on two-dimensional PAGE of cell extracts..."Beil does not supply the missing teachings from Fenton that arylsulfatase is a problem in lactase preparations from P. aeruginosa and in fact, suggests the opposite as expression was so low as to be undetectable. 
In response, it is to be noted that Beil et al. is used because Beil discloses that arylsulfatase negative mutant can be made by using chemical mutagen and growing the colony in ethane sulfonate containing medium (Under Generation and complementation of arylsulfatase negative mutant, page 388). Therefore, Beil is used to modify Fenton to inactivate K. lactis of Fenton to make mutated inactive arylsulfatase by mutagenesis method. 
Affidavit of declaration:
Declaration by Peter J T Dekker:
This includes the arguments made by the applicants as below:
Applicants argued on page that “(ii) Applicants also argued that “This is shown in the Declaration by Dr. Peter J.T. Dekker submitted with this response”. 
Dr. Dekker first explains that 7 of 9 purified lactase samples had detectable arylsulfatase enzyme activity (Table 1). Dr. Dekker then shows in Figure 1 that, despite the difference in arylsulfatase enzyme activity, there was no significant difference in protein expression between the two samples, as shown by the banding pattern by SDS-PAGE (a less sensitive protein detection method). Dr. Dekker further shows that there is no significant difference in protein expression pattern in the two samples with and without arylsulfatase activity using HP-SEC, a more sensitive protein expression method (Figure 2). Finally, Dr. Dekker shows, that using the most sensitive technique available at the time, LC-MS, there was no detectable amount of arylsulfatase protein in any of five samples tested (samples 5-9 in Table 1) in which arylsulfatase enzyme activity was shown. The limit of detection for LC-MS is 0.05% of total protein. 

On pages 3 and 4, it was stated that Samples 1 and 2 showed no obvious difference in banding pattern (page 4 second paragraph and Fig SDS-PAGE) despite the clear difference in arylsulfatase activity (high for sample 1 and low for sample 2. 
In response, it is to be noted that it is known in the art that , for example, if the point mutation at the active site of the enzyme (in this instance arylsulfatase) does show the minimal/less enzyme activity, however, the band (based on MW) will appear in SDS-PAGE. It is also to be noted that the experiment does not have any control arylsulfatase containing control sample identical to K lactis which was processed in an identical way to run on SDS –PAGE in order to compare the band with the control arylsulfatase sample. The reason is in some instances if the enzyme (protein) is dimer/tri-/tetramer state, and the sample processing can break the –S-S bond to make monomer, it may not match with the identical MW in the SDS-PAGE. It does not mean that the sample does not contain the particular enzyme product.  It is therefore, applicable for LC-MS, HP-Sec also (page 5). 
K lactis (col 2 lines 38-39). Also it does not commensurate with the broad independent claim 36. 

Conclusion
17.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792